Park, J.
On the trial of this cause the plaintiff claimed, and requested the court to rule;-that the receipt that was given by the defendant to the plaintiff shews, as matter of law, that the legal title to the one-eiglith part of the vessel, which was sold by the defendant to the plaintiff, did not pass to the plaintiff at the time the receipt was given, or at the timo the contract of sale was made. The court did not so rule, and the sole question presented for our consideration, is, whether it is essential in all cases that a bill of sale should be given in order to pass the legal title to a vessel.
The receipt does not purport to be the- contract of sale. Neither does it undertake to state- all the terms of the contract, but only enough to show for what purpose the money mentioned in it was paid. It does, not state what was the understanding of the parties regarding the title of the property, whether it should be- considered as passing at the time the receipt was given o-r not, or whether the plaintiff was to *162take immediate possession of the property under the contract of sale or not. All that is stated is simply that the bill of sale should he delivered within ten days from the date of the receipt. It follows therefore, unless a bill of sale is essential to pass the title ■ of a vessel, that there is nothing in the receipt tending to show that the title to the property did not pass from the defendant to the plaintiff at the time it was given, or at the time the contract of sale was made. This question arises between the parties to the contract. We are not called upon to consider what would be the rights of creditors or of subsequent bond fide purchasers. It is simply a question between vendor and vendee.
Judge Kent, in the 3d volume of his Commentaries, page .130, says: — “Possession of a ship and acts of ownership will, in this as in other cases of property, be presumptive evidence of title, without the aid of documentary proof, and will stand good until that presumption be destroyed by contrary proof; and a sale and delivery of a ship, without any bill of sale or instrument, will be good at law as between the parties.” The authority of this learned judge is fully sustained by the following adjudications. Robertson v. French, 4 East, 130; Wendover v. Hogeboom, 7 Johns., 308; Taggard v. Loring, 16 Mass., 336; Veazie v. Somerby, 5 Allen, 281; Muggridge v. Eveleth, 9 Met., 233; Vinal v. Burrill, 16 Pick., 401; Wilson v. Almy, 105 Mass., 436; Badger v. Bank of Cumberland, 26 Maine, 428. The Amelie, 6 Wallace, 18; 1 Parsons Ship. & Admiralty, 50 to 58.
We think the ruling of the .court below was correct and therefore do not advise a new trial.
In this opinión the other judges concurred.